538 F.2d 858
UNITED STATES of America, Plaintiff-Appellee,v.Amado MARTINEZ-FUERTE, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellant,v.Jose JIMINEZ-GARCIA, Defendant-Appellee.UNITED STATES of America, Plaintiff-Appellant,v.Raymond RANGEL GUILLEN and Fernando Medrano-Barragan,Defendants-Appellees.
Nos. 74-2462, 74-2680, 74-2714.
United States Court of Appeals,Ninth Circuit.
July 20, 1976.

1
Jack Robinson, Asst. U. S. Atty.  (argued), San Diego, Cal., for the U. S.


2
Charles M. Sevilla (argued), of Federal Defenders of San Diego, Inc., San Diego, Cal., for appellant Martinez-Fuerte.


3
Frank M. Mangan (argued), of Federal Defenders of San Diego, Inc., San Diego, Cal., for appellee Jiminez-Garcia.


4
Michael J. McCabe of Federal Defenders of San Diego, Inc., and E. J. Boone, San Diego, Cal., for appellees Rangel Guillen and Medrano-Barragan.

ORDER

5
Before DUNIWAY and CARTER, Circuit Judges, and WEIGEL, District Judge.


6
Pursuant to the judgment of the Supreme Court of the United States in United States v. Martinez-Fuerte et al., 1976, --- U.S. ----, 96 S. Ct. 3074, 48 L.Ed.2d ---, it is ordered:


7
1. In No. 74-2462, the conviction of the appellant Martinez-Fuerte is affirmed.


8
2. In No. 74-2680, the case is remanded to the district court for further proceedings consistent with the opinion of the Supreme Court.


9
3. In No. 74-2714, the case is remanded to the district court for further proceedings consistent with the opinion of the Supreme Court.